department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-4277-99 cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for san jose district_counsel from assistant chief_counsel field service cc dom fs subject research_credit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t year year year issues whether expenses_incurred in the manufacture of a wafer and mask set containing a prototype integrated circuit design are eligible for the credit under sec_41 when does research end for purposes of sec_41 conclusion the wafer and mask set are property of a character subject_to the allowance for depreciation and therefore are not supplies accordingly the expenses for the manufacture of the wafer and mask set are not eligible for the credit under sec_41 under the facts of this case research ends for purposes of sec_41 when the research no longer comes within the definition of qualified_research facts t designs develops manufactures and markets integrated circuits the majority of t’s employees are engineers in an integrated circuit the majority of the circuit area contains the circuitry required to perform the circuit function which can be memory logic or memory and logic before fabricating an integrated circuit a specific function and design must be established the circuit designer will start with a block functioning diagram of the circuit high levels of computer testing and simulation are required before the design is accepted after the design is accepted the block diagram is translated to a schematic diagram the diagram shows the number and location of the various circuit components while t designs and markets integrated circuit products it does not have its own fabrication or manufacturing plants to manufacture its integrated circuits rather t relies on third-party contract manufacturers to manufacture and package its products including new products or processes in the development stage the third party manufactures the wafer and mask set according to t’s specifications specifically t would provide the third-party manufacturer with design files and related information and the third-party manufacturer would prepare the wafers such third-party manufacturers and assembling plants are located primarily overseas integrated circuits are formed on a blank wafer surface of silicon a wafer of silicon is a business-card thick disk between four and inches in diameter the area on a wafer occupied by the integrated circuit is called a chip or a die generally there are several layers to each semi-conductor chip to make each layer a blue print or photomask mask is made from the mask the pattern of the circuit is placed onto the silicon wafer it can take up to to hours to manufacture one layer of a mask with million transistors thus it can take a mask manufacturer running its equipment hours a day almost a week to manufacture a mask set as the integrated circuit designs get more advanced larger and more complex patterns are required to be drawn on the masks each new design or reduction in the size of the die requires new mask tooling it typically takes a manufacturer running the fabrication plant hours a day six weeks to manufacture a finished wafer containing a new chip design in general the fabrication of integrated circuits onto the blank silicon wafer is an extremely complex and time-consuming process when the wafer is finished it is inspected a map is generated by a computer showing the location of good and bad chips the wafer is cut apart into individual die or chips and the good chips are selected for packaging the third-party wafer manufacturer to be profitable has a minimum run requirement in addition when designing a new chip t requires prototype wafers first silicon is the first set of silicon wafers produced for a new chip design this is the first time t’s engineers are able to see the physical results of their product and process design decisions the number of wafers and wafer lots fabricated during first silicon will vary based upon various engineering criteria t performs limited functionality tests on the first silicon to begin to assess the extent to which the initial product and process design choices were successful the results of these tests begin the process of determining the need for design changes three steps are used to measure whether the product meets t’s overall function requirements in product and process qualification the new component is tested to determine if it meets certain standards regarding its ability to operate in specific environments and whether t’s standards for expected product life are met yield which measures the number of good die out of the total die per wafer along with product characterization is a primary determinant of whether a new design meets t’s basic functional and economic requirements design changes are made throughout the development process in an attempt to increase the number of fully functional die per wafer design changes typically result in mask changes the new wafers are then tested the need for design changes identified and the process begins again thus the development process involves testing circuit redesign mask change notice purchase of new wafers fabricated pursuant to the mask change notice and the testing of the newly fabricated wafers this process continues until the yield that establishes commercial manufacturability is reached in year year and year t claimed the research_credit under sec_41 in computing the credit it included as a supply the cost of the wafers from first silicon to the time the chip was in volume production yield was stable and minimum engineering support was required law and analysis expenses_incurred in manufacture of wafer and mask a taxpayer is allowed a credit against tax for qualified_research_expenses paid_or_incurred in a trade_or_business sec_38 sec_41 the amount of the credit is equal to percent of the excess of the taxpayer’s qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer’s basic_research_payments sec_41 qualified_research_expenses include amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for in-house research and contract_research_expenses sec_41 contract_research_expenses mean sec_65 percent of any amount_paid or incurred by the taxpayer to any person other than an employee of the taxpayer for qualified_research sec_41 qualified_research is research a with respect to which expenditures may be treated as expenses under sec_174 b which is undertaken for the purpose of discovering information which is technological in nature and the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer and c substantially_all of the activities of which constitute elements of a process_of_experimentation for research that relates to a new or improved function performance or reliability or quality and does not relate to style taste cosmetic or seasonal design factors sec_41 d several activities are specifically excluded from the definition of qualified_research including research conducted outside the united_states sec_41 t relies on third-party contract manufacturers to manufacture and package its products including new products or processes in the development stage the third party manufactures the wafer and mask set according to t’s design specifications specifically t would provide the manufacturer with design files and related information and the third-party manufacturer would prepare the wafers it is our opinion that based on the facts provided the contract between t and the third- party manufacturer is not a contract for services but rather is a contract for wafers furthermore even if the contract could be construed as a contract for services there are no facts which would indicate the services provided by the third-party manufacturer qualify as contract_research_expenses because the third-party manufacturer is manufacturing wafers according to t’s design specifications the services it provides do not involve discovering information which is technological in nature the application of which is intended to be useful in the development of a new or improved business_component of t or that substantially_all of the third-party manufacturer’s activities constitute elements of a process_of_experimentation for research that relates to a new or improved function performance reliability or quality thus regardless of the extensiveness of the services provided by the third-party manufacturer in producing the chip to the extent any amounts could be considered as paid for its services such amounts are not amounts paid_or_incurred by t for qualified_research accordingly the amounts paid_by t to the third-party manufacturer for services could not constitute contract_research_expenses see sec_41 d finally even to the extent the services provided by an overseas third-party manufacturer could be considered as coming within the definition of qualified_research such amounts would not constitute qualified_research as research conducted outside the united_states is specifically excluded from the term qualified_research sec_41 qualified_research_expenses include amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for in-house_research_expenses sec_41 in-house_research_expenses include expenses for any amount_paid or incurred for supplies used in the conduct of qualified_research sec_41 supplies means any tangible_property other than land or improvements to land and property of a character subject_to the allowance for depreciation sec_41 the committee report provides that-- property which is of a character subject_to the depreciation allowance is not eligible for the credit whether or not amounts of depreciation are deductible during the year and whether or not the cost of such property can be expensed h_r rep no 97th cong 1st sess pincite accordingly any tangible_property of a character subject_to the depreciation allowance regardless of whether the taxpayer is claiming depreciation with respect to the property is not a supply chips are tangible_property of a character subject_to the allowance for depreciation see sec_167 sec_168 accordingly regardless of whether the chips are depreciable_property in the hands of t because they are of a character subject_to the allowance for depreciation they are not a supply for purposes of the research_credit accordingly the expenses for the manufacture of the wafer and mask set are not eligible for the credit under sec_41 completion of research for purposes of sec_41 qualified_research_expenses include amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for in-house research and contract_research_expenses sec_41 in-house_research_expenses include any wages paid_or_incurred to an employee for qualified_services performed by such employee sec_41 qualified_services means services consisting of engaging in qualified_research or engaging in the direct supervision or direct support of research activities which constitute qualified_research sec_41 qualified_research is research a with respect to which expenditures may be treated as expenses under sec_174 b which is undertaken for the purpose of discovering information which is technological in nature and the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer and c substantially_all of the activities of which constitute elements of a process_of_experimentation for research that relates to a new or improved function performance or reliability or quality and does not relate to style taste cosmetic or seasonal design factors sec_41 d under sec_174 research and experimental expenses means-- expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term generally includes all such costs incident to the development or improvement of a product the term includes the costs of obtaining a patent such as attorneys’ fees expended in making and perfecting a patent application expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product whether expenditures qualify as research or experimental expenditures depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement the product or improvement represents sec_1_174-2 in determining if the expenses at issue are research or experimental expenditures as used in sec_174 the focus of the inquiry is on the nature of the activity to which the expenditures relate ie the determination of the design methodology and development of the wafer or mask not the nature of the wafer or mask or level of technological advancement sec_1 a sec_174 covers costs incurred in developing the concept of a product revrul_73_275 1973_1_cb_134 it does not include expenditures_for the acquisition or improvement of depreciable_property sec_174 sec_1_174-2 see also 41_tc_582 aff’d 357_f2d_209 5th cir regulatory definition of research or experimental expenditures is reasonable and consistent with the intent of the statute to limit deductions to those expenditures of an investigative nature expended in developing the concept of a model or product agro science co v commissioner tcmemo_1989_687 aff’d 927_f2d_213 5th cir contracts did not require the taxpayer to invent or design any product kollsman instrument corp v commissioner tcmemo_1986_66 aff’d 870_f2d_89 2d cir contracts did not require the taxpayer to invent or design any product sec_174 does not apply to any expenditure for an acquisition or improvement of depreciable_property sec_174 sec_1_174-2 the determination of whether the research is undertaken for the purpose of discovering information that is technological in nature depends on whether the process_of_experimentation utilized in the research fundamentally relies on principles of the physical or biological sciences engineering or computer science-- in which case the information is deemed technological in nature--or on other principles such as those of economics--in which case the information is not to be treated as technological in nature h_r conf_rep no 99th cong 2d sess at ii-71 the term process_of_experimentation is a process involving the evaluation of more than one alternative designed to achieve a result where the means of achieving that result is uncertain at the outset this may involve developing one or more hypotheses testing and analyzing those hypotheses through for example modeling or simulation and refining or discarding the hypotheses as part of a sequential design process to develop the overall component thus for example costs of developing a new or improved business_component are not eligible for the credit if the method of reaching the desired objective the new or improved product characteristics is readily discernible and applicable as of the beginning of the research activities so that true experimentation in the scientific or laboratory sense would not have to be undertaken to develop test and choose among viable alternatives on the other hand the costs of experiments are eligible for the credit if the researchers are engaged in scientific experimentation h_r conf_rep no 99th cong 2d sess at ii-71 if the requirements of sec_41 are not met with respect to a product held_for_sale by t in its trade_or_business but are met with respect to one or more elements thereof the term business_component means the most significant set of elements of such product with respect to which all requirements are met thus the requirements are applied first at the level of the entire product held_for_sale by t in its trade_or_business if all aspects of the requirements of sec_41 are not met at that level the test applies at the most significant subset of elements of the product this shrinking back of the product is to continue until either a subset of elements of the product that satisfies the requirements is reached or the most basic element of the product is reached and such element fails to satisfy the test h_r conf_rep no 99th cong 2d sess at ii-72-73 insufficient information has been provided to make a determination as to which expenses associated with the design of the chip constitute qualified_research to the extent the expenses do constitute qualified_research several activities are specifically excluded from the definition of qualified_research including research conducted after commercial production of the business_component sec_41 sec_41 was added by the tax_reform_act_of_1986 with respect to the specifically provided excluded activities the conference_report states the following the conference agreement provides that activities with respect to a business_component after the beginning of commercial production of the component cannot qualify as qualified_research thus no expenditures relating to a business_component are eligible for the credit after the component has been developed to the point where it either meets the basic functional and economic requirements of the taxpayer for such component or is ready for commercial sale or use for example the credit is not available for such expenditures as the costs of preproduction planning for a finished business_component tooling-up for production trial production runs trouble-shooting involving detecting faults in production equipment or processes accumulation of data relating to production processes and the cost of debugging product flaws h_r conf_rep no 99th cong 2d sess at ii-74-75 case development hazards and other considerations expenses_incurred in manufacture of wafer and mask of the prototype wafers run per week generally no more than wafers are tested for each design change during the development process to the extent of the extra wafers which are sold because chips are tangible_property of a character subject_to the allowance for depreciation such expenses are not supplies and therefore not eligible for the credit under sec_41 it is unclear from the facts however whether the wafers tested are also sold to the extent any chip must be discarded the chip is not property of a character_subject_to_depreciation and would qualify as a supply for purposes of computing the research_credit sec_41 in addition congress’ purpose in enacting the credit was to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rept no 99th cong 2d sess p as the wafers were necessary for t to perform the research necessary to increase the innovative qualities of chips they are consistent with congress’ purposes and may be considered a supply regardless of their character as a depreciable asset completion of research for purposes of sec_41 first silicon is the first set of silicon wafers produced for a new chip design t performs limited functionality tests on the first silicon to begin to assess the extent to which the initial product and process design choices were successful the results of these tests begin the process of determining the need for design changes three steps are used to measure whether the product meets t’s overall function requirements in product and process qualification the new component is tested to determine if it meets certain standards regarding its ability to operate in specific environments and whether t’s standards for expected product life are met yield which measures the number of good die out of the total die per wafer along with product characterization is a primary determinant of whether a new design meets t’s basic functional and economic requirements when commercial production begins is a factual question it is our opinion that based on the facts provided t has not begun commercial production until the prototype chips have met the function requirements our opinion is based on the fact that prior to this time the chip neither meets the basic functional and economic requirements of the taxpayer for such component nor is ready for commercial sale or use the fact that t is able to sell the chips from the first silicon and subsequent test runs does not establish that the chip has met t’s overall function requirements in fact the facts indicate the contrary while t’s engineers redesign the portions of the chip which did not work as originally conceptualized t announces the availability of the chip and sells the chip in its various stages of revision sale of such chips are made from the first silicon stage and continue until t determines that the chip is in the commercial production_stage the fact that t can sell the prototype chips does not establish that the chip was ready for commercial sale or use to the contrary the price charged for the chip prior to commercial production is high and t could not sell such chips at commercial volumes at this higher price furthermore there is no indication that t would obtain chips at each stage of the revision in excess of those required by the third-party wafer manufacturer or reasonably necessary to complete the redesign of the chip for the purpose of marketing the chips finally prior to the time the chip met t’s function requirements and was placed in commercial production testing had not been completed and no prototype of the chip t intended to design existed design changes are made throughout the development process in an attempt to increase the number of fully functional die per wafer design changes typically result in mask changes the new wafers are then tested the need for design changes identified and the process begins again thus the development process involves testing circuit redesign mask change notice purchase of new wafers fabricated pursuant to the mask change notice and the testing of the newly fabricated wafers this process continues until the yield that establishes commercial manufacturability is reached until such criteria has been met t has not completed the development of the intended chip and does not begin construction of additional copies or commercial production please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service division
